Citation Nr: 0412553	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  96-42 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected otitis media with bilateral mastoiditis, status 
post left mastoidectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that, in pertinent 
part, denied an increased disability rating for otitis media.

This matter was previously before the Board in February 2000 
and August 2003, wherein it was remanded for additional 
development.  The case has been returned for further 
appellate review. 


FINDING OF FACT

The veteran's service-connected residuals of otitis media 
with bilateral mastoiditis, status post left mastoidectomy, 
are productive of constant dizziness and hearing loss, 
without staggering gait, peripheral vestibular disorder, or 
Meniere's Syndrome; and are not productive of marked 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected residuals of otitis media with 
bilateral mastoiditis, status post left mastoidectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5106, 
5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.87, Diagnostic Code 6200 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  

The United States Court of Appeals for Veteran Claims (Court) 
held, in part, in Pelegrini v. Principi, 17 Vet. App. (2004), 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The initial AOJ decision in this case was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Court's decision in Pelegrini is incorrect 
as it applies to cases where the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below. 

The veteran was notified of the requirements to establish a 
successful claim and the reasons for the denial of his claim 
in the March 1996 rating decision, August 1996 statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) dated in December 2002 and January 2004.  Only after 
the March 1996 rating action was promulgated did the AOJ, in 
April 2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Moreover, 
regulatory changes were made to the schedule for rating 
disabilities pertaining to diseases of the ear, including the 
criteria for evaluating otitis media, effective June 10, 
1999.  Although the RO did not cite both the old and new 
regulations in its December 2002 and May 2003 SSOCs, it did 
cite and consider both in its January 2004 SSOC.

Because the VCAA notice on this issue was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on April 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain notification to submit 
any evidence in the veteran's possession that pertains to the 
claim, the "fourth element", this did not result in 
prejudicial error in this case.  38 C.F.R. § 3.159(b) (2003); 
see VAOPGCPREC 1-2004.  The Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The veteran was 
specifically notified by letter dated in January 2002 that VA 
would help to obtain all relevant evidence such as medical 
records, employment records, or records in the custody of a 
federal agency.  He was advised that it was his 
responsibility to submit information about the records so 
that the RO could request them from the person or agency that 
had them.  He was advised to provide a properly executed 
release so that VA could request the records for him.  He was 
advised of the evidence needed to substantiate his claim and 
of the evidence he needed to submit.  He was further advised 
to tell VA about any additional information or evidence that 
he wanted VA to try to get for him.   Thus, the Board finds 
that the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available private and 
VA outpatient treatment records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran underwent a VA examination in March 
1997, December 1999, November 2002, and January 2004.

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of the claim within 60 days.  The RO further 
advised the appellant that if no additional information and 
evidence had been received within that time, a decision would 
be made on the claim.  These advisements are in compliance 
with current statutes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.   


Increased disability rating

Disability ratings are determined by the application of a 
Schedule of Ratings (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2003). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).

Except as otherwise provided in the Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The appellant is seeking an increased disability evaluation 
for his service-connected otitis media, which is currently 
evaluated as 10 percent disabling. 38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1998); 38 C.F.R. § 4.87, Diagnostic 
Code 6200 (2003).

Effective June 10, 1999, during the pendency of this appeal, 
the Schedule was amended with regard to evaluating hearing 
impairment and other diseases of the ear. 64 Fed. Reg. 
25,202-210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87 
(2003)).  In determining which version of the regulations to 
apply to the facts of this case, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, where pertinent law or regulation changes 
after a claim has been filed or reopened and before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary has done so.  Karnas, 1 
Vet. App. at 312.

In this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case.  The version most favorable to 
the appellant must therefore be considered.  However, 
pursuant to 38 U.S.C.A. § 5110(g), the Board observes that, 
for any date prior to June 10, 1999, VA cannot apply the 
revised provisions of the Schedule to this case, even if they 
are more favorable.  See VAOPGCPREC 3-00 (Apr. 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) 
(VA may not apply revised schedular criteria to a claim prior 
to the effective date of the amended regulations).  See also 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2002) 
(precedential opinions of the General Counsel are binding on 
the Board).

The Board finds, however, that the change in regulation was 
not a substantive change regarding the portion of the 
regulations pertinent to this veteran's claim.  See 62 Fed. 
Reg. at 25,202, wherein the Secretary stated that "[t]he 
revisions of the sections addressing ear and other sense 
organs are part of the overall revision of the rating 
schedule based on medical advances, etc., rather than 
representing liberalizing interpretations of regulations."  
Consequently, the change has no effect on the outcome of this 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  The 
Board finds, therefore, that it may proceed with a decision 
in this case without any prejudice to the appellant.  See 
Bernard, 4 Vet. App. at 394.

Prior to June 10, 1999, Diagnostic Code 6200 assigned a 10 
percent disability rating for otitis media, suppurative, 
chronic, during the continuance of the suppurative process. 
It was noted that evaluation pursuant to Diagnostic Code 6200 
was to be combined with ratings for the loss of hearing.  See 
38 C.F.R. § 4.87a (1998).

Effective June 10, 1999, Diagnostic Code 6200 assigned a 10 
percent rating for chronic suppurative otitis media, during 
suppuration or with aural polyps.  Hearing impairment and 
complications such as labrynthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull are to be separately 
evaluated.  38 C.F.R. § 4.87 (2003).

The veteran was initially awarded entitlement to service 
connection for otitis media, suppurative, chronic, with 
mastoiditis, by rating action dated in April 1972, wherein a 
the maximum 10 percent evaluation was assigned effective as 
of October 14, 1971.  By rating action dated in July 1981, 
the veteran was assigned a separate rating evaluation for 
bilateral conductive hearing loss pursuant to a left radical 
modified mastoidectomy performed, associated with his 
service-connected otitis media.  A separate 20 percent 
evaluation was assigned for the bilateral hearing loss 
effective as of January 3, 1977.

VA outpatient treatment records dated from July 1981 to 
February 1993 showed continued treatment for symptoms 
associated with the left ear.  In June 1993, the veteran 
submitted a claim for an increased disability evaluation for 
his service-connected otitis media with bilateral 
mastoiditis, status post left mastoidectomy.

A VA examination report dated in September 1993 shows that 
the veteran reported recurrent left ear discharge.  There was 
a central perforation of the right drum drive.  Physical 
examination revealed a post auricular broad scar, with 
pseudomona aeruginosa ear discharge.  The left external canal 
was wet and there was a perforation from surgery with a 
greenish discharge.  The diagnosis was bilateral chronic 
mastoiditis and left mastoid operation.

By rating action dated in March 1996, the RO, in pertinent 
part, continued the assigned 10 percent disability evaluation 
for the service-connected otitis media with bilateral 
mastoiditis, postoperative left mastoidectomy.  The veteran 
expressed disagreement and perfected a substantive appeal.

A VA examination report dated in March 1997 shows that the 
veteran reported hearing loss, recurrent left ear discharge 
and occasional discharge from the right ear.  He provided a 
history of two ear surgeries with the most recent one being 
in 1980.  Physical examination revealed a retracted tympanic 
membrane in the right ear and post radical mastoidectomy in 
the left ear.  There was an active ear disease present, 
chronic type in the left ear and an infectious disease of the 
middle or inner ear also present.  The diagnosis was possible 
vertigo, secondary to left ear pathology and status post left 
mastoidectomy.

Private medical records from A. P. V., M.D., dated from 
October 1983 to April 2000, show that the veteran had been 
treated for symptoms associated with his chronic bilateral 
otitis media since September 1983.  It was noted that he had 
undergone two surgeries on the left ear and that he also 
experienced bilateral hearing loss and required frequent 
treatments for his ear infections.  The veteran was also said 
to experience otorrhea and vertigo.  The diagnoses included 
bilateral chronic otitis media and mastoiditis and bilateral 
hearing loss.

A VA medical record dated in August 2001 shows that the 
veteran was treated for left chronic mastoiditis and had 
undergone a revision radical left mastoidectomy for which he 
was under convalescence from August 21, 2001 to September 11, 
2001.

VA outpatient treatment records dated from March 1993 to 
March 2002 show that the veteran continued to receive 
treatment for symptoms associated with his service-connected 
otitis media with bilateral mastoiditis, status post left 
mastoidectomy.

A VA examination report dated in November 2002 shows that the 
veteran described recurrent right ear discharge and bilateral 
hearing loss and dizziness.  Physical examination revealed no 
auricle deformity; edema of the right ear canal; no tympanic 
membrane purulent discharge per right ear; radical 
mastoidectomy cavity of the left ear; hearing loss; and 
dizziness.  There was active disease present in the right 
ear.  The diagnosis was chronic suppurative otitis media, 
right, and chronic mastoiditis, left, operated.  There was 
bilateral mixed-type hearing loss.  The examiner noted that 
the veteran's hearing loss and recurrent dizziness were 
secondary to his ear pathology such as his chronic 
suppurative otitis media right and chronic mastoiditis left 
(radical mastoidectomy done, left ear).  Radical 
mastoidectomy, by itself, was said to cause conductive 
hearing loss.

The addendum to the November 2002 VA examination report dated 
in January 2004 shows that the veteran's entire claims folder 
was reviewed in conjunction with the completion of the 
report.  The examiner opined that there was no evidence of 
peripheral vestibular disorder or Meniere's syndrome in the 
veteran's case.  The veteran had reported constant dizziness 
and was diagnosed with labrynthitis, which was secondary to 
the chronic suppurative otitis media of the right ear and 
chronic left mastoiditis, with radical mastoidectomy 
performed in October 2002.  The symptoms associated were 
constant dizziness, hearing loss, with no staggering gait or 
Meniere's syndrome.

By rating action dated in January 2004, the RO awarded 
entitlement to service connection for labrynthitis as 
secondary to the service-connected otitis media with 
bilateral mastoiditis, and assigned a separate 10 percent 
disability evaluation effective as of November 21, 2002.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned maximum 10 percent disability evaluation, 
and that a disability evaluation greater than 10 percent is 
not warranted.  In this regard, the objective clinical 
evidence of record clearly shows that the veteran has 
chronic, suppurative otitis media with mastoiditis.  As 
mentioned, the evaluation currently assigned is the highest 
schedular evaluation for this disorder.  Nonetheless, the 
Board has also considered other Diagnostic Codes, including 
Diagnostic Codes 6201 through 6211 for possible application.  
See 38 C.F.R. § 4.87, Diagnostic Codes 6201- 6211.  

However, as set forth in the January 2004 VA examination 
addendum, the veteran has not been diagnosed with a 
peripheral vestibular disorder or Meniere's syndrome, and 
there is no evidence of a loss of auricle or of a malignancy 
of the ear.  While the Board acknowledges that the veteran 
has associated hearing loss and labrynthitis, he has already 
been assigned a separate disability rating for those 
secondary disabilities.  Therefore, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned maximum 10 percent disability evaluation 
under Diagnostic Code 6200.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra- 
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R.  § 
3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the veteran that his otitis media with 
bilateral mastoiditis, status post left mastoidectomy, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased disability rating for otitis media with bilateral 
mastoiditis, status post left mastoidectomy, on either a 
schedular or an extra-schedular basis.




ORDER

Entitlement to an increased disability rating for otitis 
media with bilateral mastoiditis, status post left 
mastoidectomy, currently evaluated as 10 percent disabling is 
denied.




	                        
____________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



